Citation Nr: 0734502	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970,  including honorable service in Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
numeric designation of II.  

3.  The veteran has hearing loss in the left ear with a 
numeric designation of II.

4.  There is no evidence of occupational impairment as to 
refer this case to the Director of Compensation and Pension 
for extraschedular rating.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2007). 

2.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased rating for 
bilateral hearing loss to the Director of Compensation and 
Pension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided, as is now typically 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case, and the RO followed 
proper procedure.  The claim for increased rating on appeal 
is a downstream issue from the veteran's claim for 
entitlement to service connection for hearing loss.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in May 
2005 and a Supplemental Statement of the Case was issued 
subsequent to that notice the same month, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Therefore, 
the Board now turns to the merits of the veteran's claim.  

The veteran contends that he should be awarded a compensable 
rating for his hearing loss as his audiological examinations 
have revealed hearing loss in both ears.  Additionally, the 
veteran contends that because an audiologist advised him to 
obtain hearing aids, he should be awarded a compensable 
rating.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.                   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, as in this case, the 
level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

The veteran underwent a VA audiological examination in 
November 2003, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
90
90
LEFT
15
45
85
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
audiologist diagnosed the veteran as having mild to severe 
sensorineural hearing loss bilaterally.  Based upon the 
veteran's history of in-service noise exposure, the 
audiologist opined that the veteran's bilateral hearing loss 
was likely caused by service.  

In March 2005, the veteran underwent another VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
95
95
LEFT
15
40
90
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist diagnosed the veteran as having light to profound 
sensorineural hearing loss bilaterally, which was more likely 
than not caused by the veteran's in-service noise exposure. 

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating.  Using the audiological 
testing results from the March 2005 examination, the veteran 
had a puretone threshold average of 63.8 in the right ear and 
61.3 in the left ear.  The veteran's speech discrimination 
scores were 96 percent in the right ear and 96 percent in the 
left ear.  These result in numeric designations of II in the 
right ear and II in the left ear.  Thus, the numeric 
designation of II converges with the numeric designation of 
II at a point that indicates a 0 percent (noncompensable) 
rating.  There is no evidence that the veteran has an 
exceptional pattern of hearing impairment.  See 38 C.F.R. 
§ 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for bilateral 
hearing loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."
The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."         
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
hearing loss, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


